Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-18-00936-CV

                     Christopher BAKER, David Brown, and James Kerr,
                                      Appellants

                                              v.

 James E. BENNETT, Jr., Dennis Worley, Sterling Koonce, Flying A Limited Partnership L.P.,
  Joseph W. Forbes, Jr., Kenneth Clark, James Boggess, Joel Webb, Jaimie Livingston, David
                           Miner, Ronald English and MDF, LLC,
                                          Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI05787
                        Honorable Antonia Arteaga, Judge Presiding

          BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the interlocutory appeal filed by
appellants Christopher Baker, David Brown, and James Kerr is DISMISSED AS MOOT. Costs
of the appeal are taxed against appellants Christopher Baker, David Brown, and James Kerr.

       SIGNED March 13, 2019.


                                               _________________________________
                                               Rebeca C. Martinez, Justice